Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leea Somersalo on 2-25-21.

The application has been amended as follows: 

In the claims:

Claims 7 and 9 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The phrase “said core promoter being the only regulatory sequence for controlling expression of a DNA sequence encoding the synthetic transcription factor” in lines 3-5 of claim 1 is interpreted as the core promoter is the one and only regulatory sequence controlling the expression of the DNA sequence and any enhancer sequence or transcription regulatory motif that could regulate the expression of the DNA sequence are NOT present in the expression cassette.  Therefore, the enhancer sequence, such as UAS sequence, or any transcription regulatory motifs or sequences are NOT present in the expression cassette of (a) of claim 1.  With the interpretation of the claim language as set forth above, Ito et al., 2014 (ACS Synthetic Biology, Vol. 4, p. 12-16) and Liu et al., 2016, electronic publication date October 31, 2015 (Current Opinion in Biotechnology, Vol. 37, pp. 36-44) are not considered prior art for the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632